Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/21/22 was acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Applicant's claim for domestic priority benefit of Provisional Application no 62/888802, filed 8/19/19, is acknowledged.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  This application discloses and claims only subject matter disclosed in prior application no 16/773504, filed 1/27/20, 17/149442, filed 1/14/21, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application constitutes a continuation.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10902702. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the present application are merely broader in scope than that of U.S. Patent No. 10902702. Therefore, U.S. Patent No. 10902702 “invention” meets the limitations of the instant application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
In the instant application, claim(s) 1-2, 4-9, 12-16, 18-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Step 1:
	Claim(s) 1-2, 4-9, 12-16, 18-20 is/are drawn to at least one of the four statutory categories of invention (i.e. process, machine, manufacture, or composition).
Step 2A:
However, claim(s) 1-2, 4-9, 12-16, 18-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
For instance, regarding independent claim(s) 1, 8, 15, 
Prong 1 analysis:
The limitations of “identify at least one symbol position of the plurality of symbol positions including a bonus symbol of a plurality of bonus symbols; determine to add another bonus symbol of the plurality of bonus symbols to at least one different symbol position of the plurality of symbol positions; identify that at least one zone pattern of the plurality of zone patterns includes one bonus symbol of the plurality of bonus symbols at each symbol position associated with the at least one zone pattern; determine a multiplier to apply to each symbol position associated with the at least one zone pattern based upon a random number generator (RNG) output and a lookup table, wherein the lookup table is selected based upon the input amount and is configured with multipliers associated with each different zone pattern of the plurality of zone patterns; and determine a game outcome based at least in part upon the bonus symbols at each symbol position associated with the at least one zone pattern and the multiplier” (claims 1, 8), “determining a plurality of zone patterns to be overlaid upon the plurality of symbol positions, wherein the plurality of zone patterns is determined based at least in part upon a random number generator (RNG) conversion engine using an RNG outcome and at least one lookup table; identifying at least one symbol position of the plurality of symbol positions including a bonus symbol of a plurality of bonus symbols; determining to add another bonus symbol of the plurality of bonus symbols to at least one different symbol position of the plurality of symbol positions; identifying that at least one zone pattern of the plurality of zone patterns includes one bonus symbol of the plurality of bonus symbols at each symbol position associated with the at least one zone pattern; selecting a multiplier to apply to each symbol position associated with the at least one zone pattern; and determining a game outcome based at least in part upon the bonus symbols at each symbol position associated with the at least one zone pattern and the multiplier” (claim 15), are considered to fall within the certain methods of organizing human activity grouping (managing relationships and/or interactions between people such as social activities). The mere nominal recitation of a social networking site, a virtual character and a virtual game area does not take the claim out of the methods of organizing human activity grouping. Thus, the claim(s) recites an abstract idea.
Furthermore, dependent claims 2, 5-7, 9, 12-14, 16, 18-20 merely include limitations that either further define the abstract idea (and thus don’t make the abstract idea any less abstract) or amount to no more than generally linking the use of the abstract idea to a particular technological environment or field of use because they are merely incidental or token additions to the claims that do not alter or affect how the process steps are performed. Thus, the claim(s) recites an abstract idea.
Prong 2 analysis: 
The above-identified abstract idea is not integrated into a practical application under the 2019 PEG because the additional elements “at least one memory with instructions stored thereon; and at least one processor in communication with the at least one memory, wherein the instructions, when executed by the at least one processor, cause the at least one processor to: receive an input associated with an input amount; in response to receiving the input, cause initiation of a play of an electronic game, wherein the electronic game includes a display area including a plurality of symbol positions associated with a plurality of zone patterns”, , are generically recited computer elements that do not improve the functioning of a computer, or any other technology or technical field.  Nor do these additional elements serve to apply the above-identified abstract idea with, or by use of, a particular machine, effect a transformation or apply or use the above-identified abstract idea in some other meaningful way beyond generally linking the use thereof to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Furthermore, the above-identified generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  For at least these reasons, the abstract idea identified above is not integrated into a practical application under the 2019 PEG.
Moreover, the above-identified abstract idea is not integrated into a practical application under the 2019 PEG because the claimed method and system merely implements the above-identified abstract idea using rules (e.g., computer instructions) executed by a computer. The claimed elements are recited at a high level of generality (i.e. as a general means of gathering and transmitting data for use in managing game rules), and amounts to mere data gathering and data transmission, which is a form of insignificant extra-solution activity. Each of the additional limitations are no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. As such, the claim is directed to the abstract idea.
Step 2B:
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
In addition, with regards to dependent claims, the courts have recognized the computer functions as well‐understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
For instance, regarding claims 2, , each claim describes physical or software elements that provide a generic environment in which to carry out the abstract idea, which is similar to the conventional activity or as insignificant extra-solution activity of selecting information, based on types of information, for collection, analysis and display in EPG, gathering, receiving and transmitting data in Symantec, TLI, OIP Techs., buySAFE, and game rules in In re Smith.
Therefore, claim(s) 1-2, 4-9, 12-16, 18-20 is/are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON T YEN/Primary Examiner, Art Unit 3715